Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore the response is being reviewed under pre-pilot practice.
The amendment to the claims filed on 04/06/21 has not been entered as it raises new issues and requires further search and consideration such as impregnating at least a positive or negative electrode with a solid electrolyte solution.
Response to Arguments
Applicant's arguments filed 04/06/21 have been fully considered but they are not persuasive as the amendment to the claims has not been entered. However the rejection is based on combination of Kwaji and Chen in which the solvent is tetrahydrofuran which dissolves the solid electrolyte. Furthermore impregnation does not requirement complete dissolution and as Suzuki teaches solid electrolyte can be impregnated in electrode [0102] without complete dissolution of electrolyte for example by pressurizing suspension (liquefied) of solid electrolyte and by filling space between electrode particles [0089, 0037]. Regarding applicant argument for claim 16, Chen is only cited to show melting point of electrolyte comprising boron hydride.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712